Exhibit 10.3

THE DUN & BRADSTREET CAREER TRANSITION PLAN

(As amended and restated effective January 1, 2009)

The Dun & Bradstreet Corporation (the “Company”) wishes to define those
circumstances under which it will provide assistance to an Eligible Employee in
the event of his or her Eligible Termination (as such terms are defined herein).
Accordingly, the Company maintains The Dun & Bradstreet Career Transition Plan
(the “Plan”). The Plan is hereby amended and restated effective January 1, 2009
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

SECTION 1

DEFINITIONS

1.1. “Base Salary” shall mean an employee’s annualized base salary, excluding
the following items: (a) overtime, (b) bonuses and commissions, whether fixed or
variable payments, (c) employer contributions to or benefits under any employee
benefit plan or deferred compensation arrangement, (d) any special or one-time
payments, including without limitation, automobile or relocation allowances, and
(e) other accrued benefits, including without limitation, vacation.

1.2. “Board” shall mean the Board of Directors of the Company.

1.3. “Cause” shall mean (a) willful malfeasance or willful misconduct by the
Eligible Employee in connection with his or her employment, (b) continuing
failure of the Eligible Employee to perform such duties as are requested by any
employee to whom the Eligible Employee reports or the Participating Company’s
board of directors, (c) failure by the Eligible Employee to observe material
policies of the Participating Company applicable to the Eligible Employee or
(d) the commission by an Eligible Employee of (i) any felony or (ii) any
misdemeanor involving moral turpitude under applicable law.

1.4. “Compensation & Benefits Committee” shall mean the Compensation & Benefits
Committee of the Board.

1.5. “Eligible Employee” shall mean a full-time salaried employee or regular
part-time salaried employee of any Participating Company who is on the United
States payroll of a Participating Company as of the date of Eligible Termination
other than an employee who is otherwise eligible for severance benefits pursuant
to an employment agreement or other individual agreement with any Participating
Company.

1.6. “Eligible Termination” shall mean a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h) that is (a) an involuntary termination
of employment with a Participating Company by reason of a reduction in force
program, job elimination or unsatisfactory performance in the execution of an
Eligible Employee’s



--------------------------------------------------------------------------------

duties or (b) a resignation mutually agreed to in writing by the Participating
Company and the Eligible Employee, provided that the circumstances of such
resignation constitute an involuntary termination for purposes of Code
Section 409A. Notwithstanding the foregoing, an Eligible Termination shall not
include (w) a unilateral resignation, (x) a termination by a Participating
Company for Cause, (y) a termination as a result of a sale (whether in whole or
in part, of stock or assets), an elimination or reduction of any operations in
connection with the purchase of comparable operations from a third-party vendor
(including an outsourcing), a merger or other combination, spin-off,
reorganization or liquidation, dissolution or other winding up or other similar
transaction involving a Participating Company, in any case, where an offer of
employment at a Comparable Base Salary (as defined herein) is made to the
Eligible Employee by the purchaser, acquirer or successor or surviving entity
(including a third-party vendor) concurrently with his or her termination, or
(z) any termination where an offer of employment with a Participating Company at
a Comparable Base Salary is made to the Eligible Employee concurrently with his
or her termination. An offer of employment shall be deemed to be a “Comparable
Base Salary” if it is not less than the Eligible Employee’s Base Salary at the
time of his or her Eligible Termination. For purposes of this Section 1.6, an
Eligible Employee shall be treated as receiving an offer of employment at a
Comparable Base Salary if the Plan Administration Committee in good faith
determines that the Eligible Employee would have received such an offer but for
the Eligible Employee’s failure to diligently apply for such employment.

1.7. “Named Fiduciaries” shall be the Compensation & Benefits Committee and the
Plan Administration Committee.

1.8. “Participating Company” shall mean the Company or any other affiliated
entity more than fifty percent (50%) of the voting interests of which are owned,
directly or indirectly, by the Company and which has elected to participate in
the Plan by action of its board of directors.

1.9. “Plan Administration Committee” shall mean the Plan Administration
Committee appointed by the Board or by the Compensation & Benefits Committee.

1.10. “Plan Benefits Committee” shall mean the Plan Benefits Committee appointed
by the Board or by the Compensation & Benefits Committee.

1.11. “Retirement Benefits” shall mean retirement or pension benefits an
Eligible Employee is entitled to receive from a Participating Company or any
other entity, including without limitation benefits under the Federal Social
Security Act and retirement or pension benefits under any plan sponsored by a
Participating Company or any other entity, whether or not intended to meet the
requirements of Section 401(a) of the Internal Revenue Code of 1986, as amended.

1.12. “Salary” shall mean an Eligible Employee’s Base Salary at the time his or
her employment terminates.

 

2



--------------------------------------------------------------------------------

1.13. “Severance and Release Agreement” shall mean an agreement, in a form to be
approved by the Company, signed by the Eligible Employee prior to the Eligible
Employee becoming entitled to any benefits pursuant to this Plan. The form of
Severance and Release Agreement shall include a general release of claims which
will be as inclusive as the release included in the form attached hereto as
Exhibit 1. Notwithstanding the foregoing, a Participating Company may, by action
of its chief human resources officer or chief legal counsel, modify the form of
Severance and Release Agreement to be signed by any Eligible Employee.

1.14. “Specified Key Employee” shall mean an Eligible Employee who, at the time
of his or her Eligible Termination is a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i). Specified Key Employees will be identified by the
Company according to procedures adopted by the Board or the Compensation &
Benefits Committee applicable to all plans and agreements sponsored by the
Company that are subject to Code Section 409A.

1.15. “Years of Service” shall mean one-twelfth ( 1/12th) of an Eligible
Employee’s total number of full months of regular employment (whether full-time
or part-time) with a Participating Company (beginning with his or her initial
date of hire). Years of Service will be reduced by any period of regular
employment for which an Eligible Employee was previously paid severance under
the Plan.

SECTION 2

SEVERANCE BENEFITS

2.1. Subject to the provisions and requirements of this Section 2, in the event
of an Eligible Termination, an Eligible Employee shall become eligible to
receive from the Participating Company the benefits set forth on Schedule A
hereto, as applicable.

2.2. The grant of benefits pursuant to Section 2.1 hereof is conditioned upon an
Eligible Employee’s (a) signing a Severance and Release Agreement and the
expiration of any revocation period set forth therein and (b) relinquishment of
any right to benefits under the Dun & Bradstreet Executive Transition Plan. The
Company shall deliver the Severance and Release Agreement to the Eligible
Employee within ten (10) days of an Eligible Termination. No payments of
severance benefits pursuant to Section 2.1 shall be made prior to the date that
both (i) the Eligible Employee has delivered an original, signed Severance and
Release Agreement to the Company and (ii) the revocability period (if any) has
elapsed; provided however, that any payments that would otherwise have been made
prior to such date but for the fact that Eligible Employee had not yet delivered
an original, signed Severance and Release Agreement (or the revocability period
had not yet elapsed) shall be made as soon as administratively practicable but
not later than the seventy-fourth (74th) day following the date of the Eligible
Termination. If an Eligible Employee does not deliver an original, signed
Severance and Release Agreement to the Company within forty-five (45) business
days after receipt of the same from the Company, (i) the Eligible Employee shall
have no rights to severance benefits pursuant to Section 2.1, and (ii) the
Company shall have no obligation to pay or provide to the Eligible Employee any
such severance benefits.

 

3



--------------------------------------------------------------------------------

2.3. Notwithstanding any other provision contained herein, the Chief Executive
Officer of the Company may, at any time, take such action as such officer, in
such officer’s sole discretion, deems appropriate to reduce or increase by any
amount the benefits otherwise payable to an Eligible Employee pursuant to the
applicable Schedule or otherwise modify the terms and conditions applicable to
an Eligible Employee under this Plan. Benefits granted hereunder may not exceed
an amount nor be paid over a period which would cause the Plan to be other than
a “welfare benefit plan” under Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

2.4. In the event a Participating Company, in its sole discretion, grants an
Eligible Employee a period of inactive employee status, then, in such event, any
amounts paid to such Eligible Employee during any such period shall offset the
benefits payable under this Plan. For this purpose, a period of inactive
employee status shall mean the period beginning on the date such status
commences (of which the Eligible Employee shall be notified) and ending on the
date of such Eligible Employee’s termination of employment.

2.5. Any payment that does not qualify as a short-term deferral under Code
Section 409A and Treasury Regulation Section 1.409A-1(b)(4) or a limited payment
under Treasury Regulation Section 1.409A-1(b)(9)(v)(D) will not be made before
the date immediately after the expiration of the six-month period following the
date of termination or, if earlier, the date of Eligible Employee’s death, if
the Eligible Employee is a Specified Key Employee as of the Eligible
Termination. Payments to which the Eligible Employee otherwise would be entitled
during the first six months following an Eligible Termination (the “Six-Month
Delay”) will be accumulated and paid on the first day of the seventh month
following the Eligible Termination. Notwithstanding the foregoing, to the
maximum extent permitted under Code Section 409A and Treasury Regulation
Section 1.409A-1(b)(9)(iii), during the Six-Month Delay and as soon as
practicable after satisfaction of Section 2.2 of this Plan, the Company will pay
the Eligible Employee an amount equal the lesser of (A) the benefits scheduled
to be provided under the Plan, or (B) two times the lesser of (1) the maximum
amount that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Eligible Termination occurs, and
(2) the sum of the Eligible Employee’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the Eligible
Employee’s taxable year preceding the taxable year in which the Eligible
Termination occurs; provided that amounts paid under this sentence will count
toward, and will not be in addition to, the total payment amount required to be
made to the Eligible Employee by the Company under the Plan.

2.6. Notwithstanding any provision herein to the contrary, the Participating
Company may, in its sole discretion, accelerate the payment of an Eligible
Employee’s benefit to the extent permitted under the Treasury Regulations
promulgated under Code Section 409A. No Eligible Employee shall have any
election, direct or indirect, with respect to any such acceleration.

 

4



--------------------------------------------------------------------------------

SECTION 3

AMENDMENT AND TERMINATION

3.1. The Company reserves the right to terminate the Plan on behalf of any or
all Participating Companies at any time and without any further obligation by
action of the Compensation & Benefits Committee, or such other person or persons
to whom the Board properly delegates such authority. Employees do not vest in
this benefit. Any other Participating Company may cease participation in the
Plan by action of its board of directors or such other person or persons to whom
such board properly delegates such authority.

3.2. The Company shall have the right to modify or amend the terms of the Plan
at any time, or from time to time, to any extent that it may deem advisable by
action of the Board, the Compensation & Benefits Committee, the Plan Benefits
Committee or such other person or persons to whom the Board or either of the
Committees properly delegates such authority. Any amendment shall be effective
only to the extent such amendment does not cause the terms of the Plan or any
benefit hereunder to violate the provisions of Code Section 409A or
Section 1.409A of the Treasury Regulations.

3.3. All modifications of or amendments to the Plan shall be in writing.

SECTION 4

ADMINISTRATION OF THE PLAN

4.1. The Named Fiduciaries shall severally and not jointly have authority to
control and manage the operation and administration of the Plan and to manage
and control its assets.

4.2. The Named Fiduciaries may from time to time allocate fiduciary
responsibilities among themselves and may designate persons other than Named
Fiduciaries to carry out fiduciary responsibilities under the Plan, and such
persons shall be deemed to be fiduciaries under the Plan with respect to such
delegated responsibilities. Fiduciaries may employ one or more persons to render
advice with regard to any responsibility such fiduciary has under the Plan.

4.3. The Named Fiduciaries (and their delegees) shall have the exclusive right
to interpret any and all of the provisions of the Plan and to determine any
questions arising thereunder or in connection with the administration of the
Plan. Any decision or action by the Named Fiduciaries (and their delegees) shall
be conclusive and binding upon all Eligible Employees and all other interested
parties. In all instances the Named Fiduciaries (and their delegees) shall have
complete discretionary authority to

 

5



--------------------------------------------------------------------------------

determine eligibility for participation and benefits under the Plan, and to
construe and interpret all provisions of the Plan and all documents relating
thereto including, without limitation, all disputed and uncertain terms. All
deference permitted by law shall be given to such constructions, interpretations
and determinations.

4.4. Any action to be taken by a Named Fiduciary shall be taken by a majority of
the members of the Named Fiduciary at a meeting or by written instrument
approved by such majority in the absence of a meeting. A written resolution or
memorandum signed by one member of the Named Fiduciary and the secretary of such
Named Fiduciary shall be sufficient evidence to any person of any action taken
pursuant to the Plan. Notwithstanding the foregoing, if the Company’s by-laws or
charter require an alternate method for approval of any action, the method
required pursuant to the by-laws or charter shall be followed.

4.5. Any person, corporation or other entity may serve in more than one
fiduciary capacity under the Plan.

4.6. The Company shall indemnify all directors, officers, fiduciaries and
employees of a Participating Company, or their heirs and legal representatives,
against all liability and reasonable expense, including counsel fees, related to
any matter or action arising in connection with or pursuant to this Plan, to the
greatest extent permitted by the Company’s charter, by-laws and applicable law.

SECTION 5

MISCELLANEOUS

5.1. Neither the establishment of the Plan nor any action of a Participating
Company, the Compensation & Benefits Committee, the Plan Benefits Committee, the
Plan Administration Committee or any fiduciary shall be held or construed to
confer upon any person any legal right to continue employment with a
Participating Company. Each Participating Company expressly reserves the right
to discharge any employee whenever the interest of such Participating Company,
in its sole judgment, may so require, without any liability on the part of such
Participating Company, the Compensation & Benefits Committee, the Plan Benefits
Committee, the Plan Administration Committee, or any fiduciary.

5.2. Benefits payable under the Plan shall be paid out of the general assets of
a Participating Company. No Participating Company need fund the benefits payable
under this Plan; however, nothing in this Section 5.2 shall be interpreted as
precluding any Participating Company from funding or setting aside amounts in
anticipation of paying such benefits, so long as any such arrangement complies
with Code Section 409A. Any benefits payable to an Eligible Employee under this
Plan shall represent an unsecured claim by such Eligible Employee against the
general assets of the Participating Company that employed such Eligible
Employee.

 

6



--------------------------------------------------------------------------------

5.3. A Participating Company shall deduct from the amount of any severance
benefits payable hereunder the amount required by law to be withheld for the
payment of any taxes and any other amounts properly to be withheld.

5.4. Benefits payable under the Plan shall not be subject to assignment,
alienation, transfer, pledge, encumbrance, commutation or anticipation by the
Eligible Employee. Any attempt to assign, alienate, transfer, pledge, encumber,
commute or anticipate Plan benefits shall be void.

5.5. This Plan shall be interpreted and applied in accordance with the laws of
the State of New Jersey, except to the extent superseded by applicable federal
law. All references to statutory provisions and related regulatory provisions
used herein shall include any similar or successor provisions. The exclusive
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of New Jersey, including the Federal Courts located therein.

5.6. This Plan will be of no force or effect to the extent superseded by foreign
law.

5.7. This Plan is intended to comply with Code Section 409A and the
interpretative guidance thereunder, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and shall be
administered accordingly. The Plan shall be construed and interpreted with such
intent. A right to a series of installment payments under the Plan is to be
treated as a right to a series of separate payments in accordance with Treasury
Regulation Section 1.409A-2(b)(2)(iii). The Company, the Board, the
Compensation & Benefits Committee, the Plan Administration Committee, the Plan
Benefits Committee and the Participating Companies make no representations that
the Plan, the administration of the Plan, or the benefits hereunder comply with
Code Section 409A. If an operational failure occurs with respect to Code
Section 409A, any affected Eligible Employee shall fully cooperate with the
Company to correct the failure, to the extent possible, in accordance with any
correction procedure established by the Internal Revenue Service.

5.8. This Plan supersedes any and all prior severance arrangements, policies,
plans or practices of the Company and of any Participating Company (whether
written or unwritten). Notwithstanding the preceding sentence, the Plan does not
affect the severance provisions of any written individual employment contracts
or written agreements between an Eligible Employee and a Participating Company,
nor does it affect any Retirement Benefits. Benefits payable under the Plan
shall be offset by any other severance or termination payment or pay in lieu of
notice of termination made by a Participating Company including, but not limited
to, amounts paid pursuant to any agreement, plan, policy or law.

* * * *

 

7



--------------------------------------------------------------------------------

Schedule A

This Schedule A is applicable to Eligible Employees covered by Section 1.5 of
the Plan. An Eligible Employee entitled to benefits hereunder shall, subject to
Section 2 of the Plan, receive the following:

1. Salary Continuation.

(a) If the Eligible Employee incurs an Eligible Termination, he or she shall be
eligible for Salary continuation, payable pursuant to the Company’s normal
payroll practices, through the Salary Continuation Period, as defined in this
paragraph 1.

(b) If the Eligible Employee incurs an Eligible Termination for any reason other
than unsatisfactory performance, he or she shall have a “Salary Continuation
Period” based on the Eligible Employee’s Years of Service and Salary in
accordance with the following table:

 

     YEARS OF SERVICE

ANNUAL BASE SALARY

   LESS THAN 5    5 -9    10 AND
ABOVE

UNDER $100,000

   8 weeks    16 weeks    24 weeks

$100,000 TO $149,999

   16 weeks    24 weeks    32 weeks

$150,000 TO $199,999

   24 weeks    32 weeks    40 weeks

$200,000 TO $299,999

   32 weeks    40 weeks    48 weeks

$300,000 AND ABOVE

   40 weeks    48 weeks    52 weeks

(c) If the Eligible Employee incurs an Eligible Termination by reason of
unsatisfactory performance, he or she shall have a “Salary Continuation Period”
based on the Eligible Employee’s Years of Service and Salary in accordance with
the following table:

 

     YEARS OF SERVICE

ANNUAL BASE SALARY

   LESS THAN 5    5 -9    10 AND
ABOVE

UNDER $100,000

   4 weeks    8 weeks    12 weeks

$100,000 TO $149,999

   8 weeks    12 weeks    16 weeks

$150,000 TO $199,999

   12 weeks    16 weeks    20 weeks

$200,000 TO $299,999

   16 weeks    20 weeks    24 weeks

$300,000 AND ABOVE

   20 weeks    24 weeks    26 weeks

 

8



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, in no case shall the Salary Continuation
Period extend beyond the New Employment Date, as defined below.

2. New Employment.

(a) The Eligible Employee shall have a “New Employment Date” as of the first
date during the Salary Continuation Period that he or she commences performing
services, or expands the scope or amount of services performed, for any
Participating Company or any other entity, whether or not related to the
Company. An Eligible Employee who continues to perform services for an entity
other than a Participating Company that he or she performed while employed by
the Participating Company will not be deemed to have a New Employment Date
unless and until he or she expands the scope or amount of those services. To
“perform services” means to perform any personal services for remuneration,
compensation or reward as an employee, consultant, owner, partner, associate,
agent or otherwise on behalf of any person, principal, partnership, firm or
corporation (or any other legal entity) or as a sole proprietor. For purposes of
clarity, acceptance of Retirement Benefits does not, in and of itself, cause an
Eligible Employee to have a New Employment Date.

(b) The Eligible Employee shall periodically certify to the Company that he or
she has not had a New Employment Date. Such certification must be delivered in
writing to the Employee Relations Leader each calendar quarter during the Salary
Continuation Period, beginning with the first calendar quarter that ends on or
after the date of termination. Failure to make the certification within five
(5) business days of the end of each calendar quarter will result in the
permanent discontinuation of the benefits described in paragraph 1 (salary
continuation), paragraph 3 (welfare benefit continuation), and paragraph 4
(annual bonus payment).

(c) The Eligible Employee shall notify the Company within five (5) business days
of any New Employment Date. Such notice must be delivered in writing to the
Employee Relations Leader or such other leader as may be designated from time to
time by the Company’s chief human resources officer. An Eligible Employee who
provides timely notice of his or her New Employment Date shall be eligible to
receive a New Employment Notification Bonus, defined below, but only if he or
she is not employed by the Company or any Participating Company.

 

9



--------------------------------------------------------------------------------

(d) The New Employment Notification Bonus shall be equal to fifty percent
(50%) of the total Salary continuation payments that the Eligible Employee would
receive after the New Employment Date through the remainder of the Salary
Continuation Period, if he or she did not have a New Employment Date. Such bonus
shall be reduced by the Salary continuation payments, if any, paid to the
Eligible Employee after the New Employment Date and shall be payable to the
Eligible Employee in a lump sum within thirty (30) days of receipt of timely
notification of his or her New Employment Date by the Participating Company.

(e) If the Eligible Employee fails to timely notify the Participating Company of
his or her New Employment Date, he or she will immediately (i) forfeit any and
all rights under the Plan to Salary continuation and welfare benefit
continuation through the Salary Continuation Period and (ii) repay to the
Participating Company an amount equal one hundred percent (100%) of the Salary
continuation payments he or she received after the New Employment Date, plus
fifty percent (50%) of the Salary continuation payments he or she received prior
to the New Employment Date. In addition, such Eligible Employee shall pay the
reasonable costs and attorneys’ fees of the Company or any Participating Company
in bringing an action to enforce the rights of repayment described in this
subparagraph 2(e).

3. Welfare Benefit Continuation. Medical and dental insurance benefits shall be
provided through the end of the month that includes the last day of the Salary
Continuation Period at the levels in effect for the Eligible Employee
immediately prior to termination of employment but in no event shall such
medical and dental insurance benefits be maintained longer than 18 months or at
a level greater than as is in effect for active employees generally during the
Salary Continuation Period, provided that the Eligible Employee shall pay the
employee portion of any required premium payments at the level in effect for
employees generally of the Participating Company for such benefits. For purposes
of determining an Eligible Employee’s entitlement to continuation coverage as
required by Title I, Subtitle B, Part 6 of ERISA, such employee’s 18-month or
other period of coverage shall commence on the first of the month following the
last day of the Eligible Employee’s Salary Continuation Period. Life insurance
coverage shall cease as of the date of termination of employment.

4. Annual Bonus Payment. Subject to the provisions of this paragraph 4, a cash
bonus for the calendar year of termination may be paid in the event the Eligible
Employee was employed by a Participating Company for at least six full months
during such year and the Eligible Employee participated in an annual bonus plan
(the “Annual Incentive Plan”) immediately prior to termination of employment. In
such event, the Eligible Employee shall receive a bonus in an amount equal to
the actual bonus which would have been payable under the Annual Incentive Plan
had such employee remained employed through the end of the year of such
termination multiplied by a

 

10



--------------------------------------------------------------------------------

fraction the numerator of which is the number of full months he or she was
eligible for the Annual Incentive Plan while employed during the calendar year
of termination and the denominator of which is 12. Such bonus shall be payable
at the time otherwise payable under the Annual Incentive Plan had employment not
terminated, but no later than the 15th day of the third month following the end
of the Eligible Employee’s taxable year (or the Participating Company’s taxable
year, if later) during which the termination of employment occurred).
Notwithstanding the foregoing, no amount shall be paid under this paragraph 4 in
the event the Eligible Employee incurred an Eligible Termination by reason of
unsatisfactory performance. The foregoing provisions of this paragraph 4 shall
be appropriately modified in the case of any plan not on a calendar year basis.

5. Death. Upon the death of an Eligible Employee during the Salary Continuation
Period, the benefits described in paragraph 1 (salary continuation) and
paragraph 4 (annual bonus payment) of this Schedule shall continue to be paid to
his or her estate, as applicable, at the time or times otherwise provided for
herein.

6. Equity. The Eligible Employee’s unvested rights in any stock options,
restricted stock or other equity in the Company or any of its affiliates shall
be immediately forfeited upon the termination of an Eligible Employee’s
employment. All vested rights in any stock options or other equity shall be
governed by the applicable plan documents and/or agreements governing such
equity.

7. Other Benefits. The Eligible Employee shall be entitled to such outplacement
services during the Salary Continuation Period as shall be provided by the
Participating Company. Unless expressly stated in this Plan to the contrary, all
other benefits shall terminate upon the termination of the eligible Employee’s
employment with the Company.

8. No Further Benefits, Etc. Following an Eligible Employee’s termination of
employment, no further grants, awards, contributions, accruals or continued
participation (except as otherwise provided for herein) shall be made to or on
behalf of such employee under any plan or program maintained by a Participating
Company including, but not limited to, any annual incentive plan, any stock
incentive plan or any qualified or nonqualified retirement, profit sharing,
stock option, restricted stock, perquisite, or other benefit plan of the Company
or any of its affiliates.

 

11



--------------------------------------------------------------------------------

Exhibit 1

MEMORANDUM OF AGREEMENT

THIS MEMORANDUM OF AGREEMENT (this “Agreement”) is made by and between
                                 (hereinafter referred to as “Employee”) and
Dun & Bradstreet, Inc. (“D&B”).

Recitals

This Agreement is based on the following:

A. Employee has been employed by D&B since the date specified on the Appendix.

B. The parties wish to enter into an agreement providing for the termination of
Employee’s employment and the resolution of any differences that have or could
arise between them.

In consideration of the promises and mutual covenants set forth in this
Agreement and of the actions taken pursuant to this Agreement, and in full
settlement of any claims Employee has or could have against D&B arising out of
Employee’s employment and its termination, the parties agree as follows:

Terms

1. Termination of employment. As of the Termination Date specified on the
Appendix, Employee’s employment with D&B will terminate. Regardless of whether
Employee accepts this Agreement, Employee will be paid all earned salary and, in
accordance with existing policy, all earned and unused vacation time. Employee
is expected to settle all outstanding travel, entertainment and business
expenses and/or advances by not later than two (2) weeks after Employee’s
termination.

2. Career Transition Plan. The benefits described in paragraphs 3, 4, 6 and 7
herein shall be provided pursuant to, and only to the extent permitted under,
the Dun & Bradstreet Career Transition Plan.

3. Salary Continuation. For the period from the Termination Date through the
earlier of the New Employment Date or the Last Day of Restriction Period
specified on the Appendix, Employee will receive Salary Continuation in the
amount specified on the Appendix. This will be paid on D&B’s normal payroll
schedule starting on the first payroll date following the Effective Date of this
Agreement.

4. Bonus and incentive compensation. Employee will receive such bonus and other
incentive compensation as is specified on the Appendix.

 

12



--------------------------------------------------------------------------------

5. Payroll taxes. The gross compensation specified in paragraphs 3 and 4 will be
paid less applicable payroll withholding and deductions, i.e., federal and state
income taxes, Social Security, benefits, etc.

6. Medical and dental coverage. For the period from the Termination Date through
the earlier of the New Employment Date or the Last Day of Restriction Period,
Employee and Employee’s eligible dependent(s) will continue to be covered by
D&B’s medical and dental plans, as each may be amended or supplemented from time
to time for D&B employees. Eligibility for COBRA coverage will begin after such
medical and dental coverage ends. Employee’s coverage under D&B’s life insurance
plan shall cease as of the Termination Date.

7. Stock options. From and after the Termination Date, Employee will not be
eligible for or receive any additional stock option or other long-term incentive
compensation grants. Previously granted stock options or other long-term
incentive compensation grants will be governed by the terms of the applicable
plan(s) under which they were granted.

8. No other payments or benefits. Payments to Employee provided for under this
Agreement are in lieu of, and Employee waives any and all rights Employee may
have to receive, any other severance payments or any other payments or
compensation to which Employee may now be or later become entitled upon
termination of employment, except for retirement benefits and medical and dental
insurance benefits.

9. New Employment Date. Employee will have a “New Employment Date” as of the
first date between the Termination Date and the Last Day of Restriction Period
that he or she commences performing services, or expands the scope or amount of
services performed, for any entity, including D&B or any of its parent,
divisions, subsidiaries, affiliates, or partnerships (“D&B Related Companies”)
or any other entity (whether or not such entity is in competition with D&B or
any D&B Related Company). An Employee who continues to perform for any other
entity services that he or she performed for such entity while employed by D&B
or any D&B Related Company will not have a New Employment Date unless and until
he or she expands the scope or amount of those services. To “perform services”
means to perform any personal services for remuneration, compensation or reward
as an employee, consultant, owner, partner, associate, agent or otherwise on
behalf of any person, principal, partnership, firm or corporation (or any other
legal entity) or as a sole proprietor.

10. Quarterly certification. Employee will periodically certify to D&B that he
or she has not had a New Employment Date. The certification must be delivered in
writing to the Employee Relations Leader in each calendar quarter that ends
between the Termination Date and the Last Day of Restriction Period. Failure to
make the certification within five (5) business days of the end of each calendar
quarter will result in the permanent forfeiture of any and all rights under this
Agreement to Salary Continuation, insurance coverage continuation and an annual
bonus payment.

 

13



--------------------------------------------------------------------------------

11. Notice of New Employment. Employee will notify D&B within five (5) business
days of any New Employment Date. Such notice must be delivered in writing on a
Notice of New Employment, delivered to the Employee Relations Leader.

12. Failure to Provide New Employment Notice. If the Employee fails to timely
provide a Notice of New Employment to notify D&B of his New Employment Date, he
shall immediately (i) forfeit any and all rights to Salary Continuation and
benefit continuation through the Salary Continuation Period and (ii) repay an
amount equal one hundred percent (100%) of the Salary Continuation payments he
received on or after the New Employment Date, plus fifty percent (50%) of the
Salary Continuation payments he received prior to the New Employment Date. In
addition, the Employee shall pay the reasonable costs and attorneys’ fees of D&B
or any D&B Related Company in bringing an action to enforce the rights of
repayment described in this paragraph 12.

13. New Employment notification bonus. Although Employee is not eligible for any
salary continuation payments after the New Employment Date, D&B will pay to the
Employee, in cash in a lump sum within thirty (30) days of receipt of timely
notification of the Employee’s New Employment Date, an amount equal to fifty
percent (50%) of the total Salary Continuation that the Employee would be
entitled to under paragraph 3 between the New Employment Date and the Last Day
of Restriction Period, if Salary Continuation was payable during such period.
This bonus will be reduced by the Salary Continuation payments, if any, paid to
the Employee after the New Employment Date. Notwithstanding the foregoing, the
Employee shall not be eligible to receive the New Employment notification bonus,
if Employee’s new employment is as an employee of D&B or any D&B Related
Company.

14. No competition during Restriction Period. From the Termination Date through
the Last Day of Restriction Period, unless Employee has first obtained the
written consent of D&B’s President, Employee will not perform any work for,
consult (for compensation or otherwise) with, or obtain or maintain any
ownership (other than as a less than 5% stockholder in a public corporation) in,
any corporation, partnership or other business entity (including, but not
limited to, those businesses on the Principal Competitor List attached as
Exhibit A) that (i) competes with D&B or any D&B Related Company in a field of
business activity in which Employee has been primarily engaged on behalf of D&B
or in which Employee has considerable knowledge as a result of his employment by
D&B; or (ii) provides consulting services to prospects or customers of D&B or
any D&B Related Company concerning their reduced use of products and services
offered by D&B or any D&B Related Company (including, but not limited to, Credit
Advisors, Inc., and The Kreller Group).

15. No recruitment or solicitation during Restriction Period. From the
Termination Date through the Last Day of Restriction Period, and except as
otherwise provided for in writing, Employee will not recruit or solicit any
customers of D&B or any D&B Related Company to become customers of any business
entity that competes with any of the businesses owned or operated by D&B or any
D&B Related Company. In addition, Employee will not recruit or solicit any
employee of D&B or any D&B Related

 

14



--------------------------------------------------------------------------------

Company to leave D&B or any D&B Related Company to work with or for Employee or
with or for another by whom Employee is employed, without first obtaining the
written consent of D&B’s President.

16. No public statement. From the Termination Date through the Last Day of
Restriction Period, Employee will not originate any public written or oral
statement, news release, or other public announcement or publication, relating
to Employee’s employment by D&B or relating to D&B, any D&B Related Company, or
any of their customers, personnel, or agents, without first obtaining the
written consent of D&B’s President, except that Employee may disclose the fact
that Employee was employed by D&B to prospective employers and recruiters.
Except as permitted in this Agreement, Employee also will not use in any public
written or oral statement, news release, or other public announcement or
publication the indicia or name of D&B, any D&B Related Company, or any of their
customers, personnel, or agents, without first obtaining the written consent of
D&B’s President.

17. Nondisclosure; return of property. Employee will not at any time directly or
indirectly disclose any confidential information, records, data, formulae,
specifications or other trade secrets owned by D&B or any D&B Related Company to
any person or entity or use any such information. All records, files, drawings,
documents, models, disks, equipment and the like relating to the business of D&B
or any D&B Related Company that Employee prepared or used or came in contact
with during Employee’s employment by D&B will be and remain the sole property of
D&B or the D&B Related Company. Employee warrants that as of the Termination
Date all such property will have been returned to D&B or the D&B Related Company
and that Employee will not retain any such property. In addition, Employee will
turn over to D&B all documents (including without limitation paper documents,
audiotapes, videotapes and other recording media, as well as all copies and
transcripts of those documents) that contain matters of or relating to D&B, any
D&B Related Company, or their affairs or employees.

18. No re-employment. Except as provided herein, in exchange for the
consideration set forth in this Agreement, and in order to avoid any future
claim of retaliation, Employee forsakes any right to be re-employed by D&B or
any D&B Related Company and will not apply for or accept reinstatement or
employment at any time in the future with D&B or any D&B Related Company.
However, should D&B or a D&B Related Company waive the provisions of this
paragraph and employ Employee during the time Employee is receiving benefits
hereunder, then upon rehire such benefits will cease and Employee will not be
entitled to further payments. D&B or a D&B Related Company may rely on this
paragraph in determining to refuse to employ Employee and/or declining to
consider any application for employment that conflicts with this paragraph.

19. Release of claims.

a. Employee, for himself or herself and for Employee’s family, representatives,
successors and assigns, releases and forever discharges D&B, all

 

15



--------------------------------------------------------------------------------

D&B Related Companies, and their respective representatives, successors,
assigns, directors, officers, employees, attorneys, agents, and trustees or
administrators under any Dun & Bradstreet plans (the “Released Parties”) from
any and all claims, demands, debts, damages, injuries, actions or rights of
action of any nature whatsoever, whether known or unknown, that Employee had or
now has or may have against the Released Parties from the beginning of
Employee’s employment with D&B or any D&B Related Company to and including the
Effective Date of this Agreement, on account of, or arising out of, any matter
related to Employee’s employment with D&B or any D&B Related Company or
termination of such employment (the “Released Claims”). The Released Claims
include, but are not limited to, all rights, claims, and causes of action under
(as amended) Title VII of the Civil Rights Act of 1964, 42 U.S.C. section 1981,
the Employee Retirement Income Security Act, the Age Discrimination in
Employment Act of 1967 (“ADEA”), The Americans with Disabilities Act, the Family
and Medical Leave Act, and (when applicable) the New York State and City Human
Rights laws, the New Jersey Law Against Discrimination, the New Jersey Family
Leave Act, the New Jersey Equal Pay Act, the New Jersey Conscientious Employee
Protection Act, and the California Fair Employment and Housing Act, any other
local, state or federal law, including but not limited to laws related to
discrimination or wrongful termination, any implied or express contract of
employment, whether oral or written, and/or any claim arising under common law.

b. The Released Claims, however, do not include (i) any claim arising from a
breach of this Agreement by D&B; or (ii) any claim that may not be waived by
private agreement without governmental or judicial supervision.

c. Employee’s release of claims also does not bar Employee from filing a charge
or complaint with the Equal Employment Opportunity Commission or an analogous
state agency or assisting such an agency in its investigation of a charge or
complaint of discrimination, but it does bar Employee from recovering monetary
damages or other relief from the Released Parties in an individual, class, or
governmental agency action covering any of the Released Claims.

d. The Released Claims include all such claims whether known or unknown by
Employee. Where applicable, Employee therefore waives the protection of
California Civil Code section 1542 or any other analogous statute or principle
of law. Section 1542 states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

e. If Employee brings any action, law suit or proceeding (“Action”) based on a
Released Claim (other than an ADEA claim), then within ten (10) days of D&B’s
written demand, Employee will return to D&B the value of the severance benefits
received by Employee under this Agreement, regardless of the outcome of the
Action, and will pay to D&B all of its reasonable attorneys’ fees and costs
incurred in the Action (including any appeals resulting from the Action), if D&B
prevails in the action.

 

16



--------------------------------------------------------------------------------

f. If Employee’s release of ADEA claims is found to be invalid, D&B will be
entitled, to the extent not prohibited by law, to set-off, recoupment, or
restitution of the value of the severance benefits received by Employee under
this Agreement.

20. Confidentiality of Agreement. Employee will forever refrain from disclosing
to any third party or other entity the fact of this Agreement, and further will
keep the terms of this Agreement confidential and not disclose same to any third
party, except Employee may (i) do so pursuant to a court order or other valid
governmental authority, and (ii) disclose the fact and nature of the restrictive
covenants contained in this Agreement to prospective employers. If, pursuant to
a court order or other governmental authority, Employee may be or is required to
disclose all or any portion of this Agreement, Employee will immediately so
notify D&B and D&B will be given the right to intercede with such court or
governmental entity to seek to prevent or limit the extent of disclosure.
Employee’s attorneys, spouse and financial advisors will not be deemed to be
third parties for purposes of this paragraph.

21. Remedies in event of breach. Except as separately provided by this Agreement
with respect to Employee’s release of claims, in the event of a breach of this
Agreement by Employee, D&B or any D&B Related Company will be entitled to
recover from Employee any damages, costs, and expenses D&B may incur (including
court costs, judgments, attorneys’ fees, and all other costs and expenses,
taxable or otherwise) in defending against, or seeking or obtaining an abatement
of or an injunction against, such action or proceeding, or in establishing or
maintaining the applicability or validity of any provision of this Agreement. In
the event of such breach by Employee, D&B, at its option, may (i) seek specific
performance of this Agreement, or (ii) seek return of all monies paid and the
value of all benefits provided pursuant to this Agreement as of the date of such
breach, and D&B will be relieved of all future payments and obligations provided
for under this Agreement.

22. Accord and satisfaction. The parties expressly understand and agree that
this Agreement is in full accord, satisfaction and discharge of any and all
claims Employee has or could have against D&B or any D&B Related Company arising
out of Employee’s employment by D&B or any D&B Related Company and the
termination of that employment, and that this Agreement has been executed with
the express intention of extinguishing all obligations and all claims and rights
that Employee has or could assert against D&B or any D&B Related Company, except
as expressly provided for herein.

23. No admission. The parties acknowledge that this Agreement has been executed
in connection with the compromise and settlement of possible claims and that
this Agreement and the actions taken pursuant to this Agreement do not
constitute an acknowledgment or admission on the part of either party of
liability for any matter or precedent upon which liability may be asserted.
Nothing contained in this Agreement will prevent either party from enforcing its
rights under this Agreement if it is breached

 

17



--------------------------------------------------------------------------------

by the other party. Without limiting the generality of the foregoing, the
execution of this Agreement should not be construed as an admission by either
party that it has violated any federal, state or local statute, law, rule,
regulation or ordinance of any nature whatsoever or that it has acted improperly
with regard to the other, and that the execution of this Agreement does not
violate any federal, state or local statute, law, rule, regulation or ordinance
of any nature whatsoever.

24. No third-party beneficiary where not so provided. Except as expressly stated
in this Agreement, the parties do not intend to make any person or entity who is
not a party to this Agreement a beneficiary of this Agreement, and this
Agreement should not be construed to be made for the benefit of any person or
entity not expressly provided for in this Agreement. If Employee dies prior to
payment of all of the payments and benefits provided for in this Agreement, then
the remaining payments will be paid to Employee’s estate.

25. Employee’s acknowledgment. Employee acknowledges that:

a. Employee has had a period of at least twenty-one (21) days within which to
consider whether to sign this Agreement, although Employee is free to sign this
Agreement at anytime during that 21-day period, except that Employee may not
accept this Agreement prior to the time that Employee’s employment with D&B
terminates.

b. Employee has a period of seven (7) days from the date that Employee signs
this Agreement within which to revoke it. This Agreement will not become
effective or enforceable until the expiration of this seven (7) day revocation
period without a timely revocation, at which time will be the Agreement’s
“Effective Date.”

c. Employee is advised to consult with an attorney about this Agreement at
Employee’s own expense.

d. Employee fully understands the terms and contents of this Agreement and
voluntarily, knowingly and without coercion is entering into this Agreement.

26. Severability. If, for any reason, any one or more of the provisions of this
Agreement is held or deemed to be inoperative, unenforceable or invalid by a
court of competent jurisdiction in a particular case or in all cases, that
circumstance will not have the effect or rendering the provision(s) invalid in
any other case, or rendering any other provisions of this Agreement inoperative,
unenforceable or invalid. If, however, the provisions of any of paragraphs 10
through 12 or 14 through 23 are held or deemed unenforceable or invalid as to
Employee, and Employee thereafter ceases to abide by the provision(s), then D&B
will have the right to declare this Agreement null and void and will have no
further payment obligations under paragraph 3 or 4.

27. Governing law. This Agreement will be construed in accordance with the laws
of the State of New Jersey or federal law as applicable.

 

18



--------------------------------------------------------------------------------

28. Notices. All notices to be given under this Agreement must be in writing
sent by certified or registered mail or overnight delivery service with receipt
acknowledged and addressed to:

If to D&B, to:

Dun & Bradstreet, Inc.

103 JFK Parkway

Short Hills, NJ 07078

Attn: Leader - Human Resources

with a copy to:

Dun & Bradstreet, Inc.

103 JFK Parkway

Short Hills, NJ 07078

Attn: General Counsel

If to Employee, to the address shown on the Appendix.

Notices will be deemed given when received.

29. Entire agreement. This Agreement constitutes the entire agreement of the
parties and all prior negotiations or representations are merged into this
Agreement or replaced by it. The parties understand and agree that there are no
oral or written agreements binding between them that modify this Agreement and
that they are not relying on any promises or representations made by or on
behalf of the other party, except as expressly set forth in this Agreement. This
Agreement may be executed in counterparts, each being deemed an original.

 

19



--------------------------------------------------------------------------------

Employee and D&B, by its duly authorized agent, hereby execute this Agreement.

 

EMPLOYEE:                                              DUN & BRADSTREET, INC.

 

    By:  

 

Date:  

 

    Name:  

 

      Date:  

 

Witness as to Employee:     Attest as to D&B: By:  

 

    By:  

 

Name:  

 

    Name:  

 

Date:  

 

    Date:  

 

 

20



--------------------------------------------------------------------------------

Appendix

Summary of Benefit Entitlements

 

Employment Date:  

 

Termination Date:  

 

Position from which terminated:  

 

Salary Continuation:   $                     per week for              weeks  
(annual rate of $                ; to be paid on D&B’s normal payroll schedule)
Last Day of Restriction Period:  

 

Welfare Benefit Continuation:   [LIST NAMES OF MEDICAL AND DENTAL PLANS UNDER
WHICH EMPLOYEE COVERED] Annual Bonus Payment:   [x] of the annual bonus   12  
otherwise payable to you at time of normal payment. [Individual] [Group]
Outplacement:   As provided by the Company. Employee’s Address for Notices:  

 

 

 

 

 

The description of benefits contained in this Appendix is only a summary and is
subject to the terms and conditions of the Memorandum of Agreement to which it
is attached.

 

21